Citation Nr: 1043459	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for psychiatric 
disability, described as posttraumatic stress disorder (PTSD) 
with major depressive disorder, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO continued a 50 
percent disability rating for psychiatric disability, and denied 
a claim for a total disability rating based on individual 
unemployability (TDIU).  In May 2009, the Board remanded the case 
for additional development.  Subsequently, a June 2010 rating 
decision granted the Veteran's claim for entitlement to TDIU.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
appellant that he wished to withdraw his Substantive Appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.  The appellant, via written statement received by the 
Board in September 2010, has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


